Title: John Quincy Adams to Charles Adams, 10 May 1796
From: Adams, John Quincy
To: Adams, Charles


          
            My dear Brother.
            London May 10th: 1796.
          
          Your favour of January 6th: was received by our brother Thomas at the Hague, and by him forwarded a few days ago to me. He has been very ill during a great part of this last Winter; at first with an attack from his old Enemy the Rheumatism, and afterwards with a bilious intermittent fever, but by his last Letters he appears in a great measure to have recovered, and I hope by this time he has entirely so. I am in hopes of joining him again in the course of a few days, as I expect to take passage in the first neutral vessel that will go to Holland.
          I do most fervently hope that the report of the President’s intention to resign at the expiration of the present term of his appointment, is without foundation: for independent of that great weight of personal popularity, which has been essential to the support of the Government, and which it most assuredly will very much want in future, it is I think of the utmost importance that the same man should continue to preside untill the neutral policy of the United States shall be established immovably as a precedent and example for future times; and that cannot be untill the present war between France and Britain shall be terminated
          It is now ascertained beyond a reasonable doubt that this war will be continued at least another campaign. If it should extend to one or two more still there would be nothing in the circumstances surprizing to sober and reflecting men. The danger to the United States, of being involved in it is rather increasing than diminishing, and I confess that I consider our present chief magistrate, as the only person who in that capacity can controul the current which would impel us into the center of the whirlpool.
          The body of the people you tell me begin to see through the turbulent hypocrisy of factious men, and scorn to be governed by french art, or british insolence.— It is certainly a very pleasant thing to pay compliments to the body of the people, but as long as the favourite objects of their choice in the house of Representatives persevere in such a system of conduct as they have pursued for the last three years, and by that system acquire daily more of their confiden[ce.] I shall never pay them the compliment to say or to think that they understand their interest or know their friends.
          Randolph indeed has been abandoned by most of his

accomplices, and the friends of the Government seem to think it a mighty triumph to have detected, and exposed such a man as that. But his co-operators continue their career as if nothing had happened, and while the body of the people, are congratulating themselves upon their independent spirit which scorns to be directed by french art or british insolence, they may very possibly find themselves drawn into a ruinous and destructive War; and then they will look round and wonder how they got into it.
          You think the successor of the chief magistrate will not hold a situation so very uncomfortable; but do you not see the inevitable tendency of things to an open breach between the house of Representatives and the other branches of Government? Do you not clearly perceive the propensity they have to swallow up the Senate and Executive in their own omnipotence, and are you not aware how much the character of the Constitution, and the temper of the body of the People favours that propensity? If you did not see it when you wrote me last, I believe you have reason, to know it before this, and I am very sure you will see enough of it before you are much older.
          The news of Europe is not at this time very important. The campaign on the Rhine does not appear to have been opened as yet; but that in Italy has begun by a succession of splendid victories on the part of the French, which may terminate by a Peace with the king of Sardinia. The War has been for some time, not a War of Liberty or of Government, but a War of conquest for France and Britain. In that according to all appearances it will end. France will add more or less to its territory, and Britain to its colonies. France will become more preponderant than ever by land, and Britain by sea. The Nations as usual will have shed their blood and spent their treasures profusely, to extend the boundaries of one country and the commerce of another, and their posterity while they curse the follies and madness of these days, will bleed with equal prodigality for some other madness or folly of their own.
          The extraordinary scarcity of provisions which was said to threaten all Europe with a famine, has every where suddenly disappeared, and all the articles of necessity are plentiful and cheap. The American speculations in flour and rice which have been carried to such immense extent in the course of the last Winter will occasion a violent concussion somewhere; for at this time the french will not pay and the English will not buy. I am afraid many of our merchants will suffer severely.
          
          As to my private affairs I have not yet an answer from you, to my letter written at Helvoetsluys. I hope you did not draw while the Exchange was so very low as it has been in the winter.— I hope to write you before long from Holland, and in the mean time, with my best regards to your lady, remain your affectionate brother
          
            John Q. Adams.
          
        